Citation Nr: 1022161	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right foot fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a skin disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2010, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran withdrew 
his claim to reopen the issue of entitlement to service 
connection for a left foot disability. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of finger injuries has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

In January 2006, the Social Security Administration (SSA) 
sent a request to the Waco RO for medical records in 
conjunction with the Veteran's claim for social security 
disability benefits.  VA has a duty to obtain SSA records 
when they may be relevant to a claim.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  The medical and legal documents 
pertaining to this application have not been associated with 
the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  Since the record indicates that 
the Veteran has applied for social security disability 
benefits, the Board finds that the claim must be remanded in 
order to further develop the record before it can be 
adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2009).

Additionally, at his Travel Board hearing, the Veteran stated 
that he received treatment at the VA Medical Center in Waco, 
Texas, as early as 1986.  VA has a duty to assist the 
claimant in obtaining VA medical records pertinent to his 
claim, 38 C.F.R. § 3.159(c) (2009), but the record does not 
contain treatment records from this facility dating back to 
1986.  Therefore, on remand, the RO/AMC should attempt to 
obtain all medical records from the Waco VA Medical Center 
that the Veteran has identified as relevant to his claims 
from discharge to the present.       




Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application 
for SSA disability benefits. If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.	All outstanding VA treatment records 
pertaining to any treatment the Veteran 
has received for his claimed disabilities 
at the VA Medical Center in Waco, Texas, 
from the Veteran's discharge to the 
present should be obtained and associated 
with the claims folder.  The search should 
include any archived or retired records.  
If no records are available, please make 
specific note of that fact in the claims 
file.

3.	After the developments requested above 
have been completed to the extent 
possible, the Veteran's claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



